Case 1:15-cv-23352-MGC Document 382 Entered on FLSD Docket 06/27/2019 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           Case No. 15-cv-23352-Civ-COOKE/LOUIS

   RAY MOHAMED, individually and
   on behalf of others similarly situated,

          Plaintiff,

   vs.

   OFF LEASE ONLY, INC.,
   a Florida Corporation,

         Defendant.
   _________________________________/
                      ORDER GRANTING FINAL APPROVAL TO
                 CLASS ACTION SETTLEMENT AND FINAL JUDGMENT
          On February 20, 2019, this Court granted preliminary approval to the proposed class
   action settlement set forth in the Stipulation and Settlement Agreement (the “Settlement
   Agreement”) between Plaintiff Ray Mohamed (“Plaintiff”), on behalf of himself and all
   members of the Settlement Class, 1 and Off Lease Only, Inc. (“OLO”) (collectively, the
   “Parties”). The Court also provisionally certified the Settlement Class for settlement purposes,
   approved the procedure for giving Class Notice to the Settlement Class Members, and set a
   Final Approval Hearing to take place on May 22, 2019.
          On May 22, 2019, the Court held a duly noticed Final Approval Hearing to consider:
   (1) whether the terms and conditions of the Settlement Agreement are fair, reasonable, and
   adequate; (2) whether a judgment should be entered dismissing Plaintiff’s Complaint on the
   merits and with prejudice in favor of OLO and against all persons or entities who are
   Settlement Class Members herein who have not requested exclusion from the Settlement
   Class; and (3) whether and in what amount to award counsel for the Settlement Class as
   Attorneys’ Fees and Expenses and whether and in what amount to award an Incentive
   Payment to Plaintiff.




   1
          Unless otherwise defined, capitalized terms in this Order have the definitions found in
   the Settlement Agreement.
Case 1:15-cv-23352-MGC Document 382 Entered on FLSD Docket 06/27/2019 Page 2 of 10




          Now, therefore, it is hereby ORDERED and ADJUDGED as follows:

   I.     JURISDICTION OF THE COURT
          1.     The Court has personal jurisdiction over the parties and the Settlement Class
   Members, venue is proper, and the Court has subject matter jurisdiction to approve the
   Settlement Agreement, including all Exhibits thereto, and to enter this Final Order and
   Judgment. Without in any way affecting the finality of this Final Order and Judgment, this
   Court hereby retains jurisdiction as to all matters relating to administration, consummation,
   enforcement, and interpretation of the Settlement Agreement and of this Final Order and
   Judgment, and for any other necessary purpose.
          2.     The Settlement Agreement was negotiated at arm’s length by experienced
   counsel who were fully informed of the facts and circumstances of this litigation (the
   “Litigation” or the “Action”) and of the strengths and weaknesses of their respective
   positions. The Settlement Agreement was reached after the Parties had engaged in mediation
   and extensive settlement discussions and after the exchange of information, including
   information about the size and scope of the Settlement Class. Counsel for the Parties were
   therefore well positioned to evaluate the benefits of the Settlement Agreement, taking into
   account the expense, risk, and uncertainty of protracted litigation.
          3.     The Court finds that the prerequisites for a class action under Fed. R. Civ. P.
   23 have been satisfied for settlement purposes for each Settlement Class Member in that: (a)
   the number of Settlement Class Members is so numerous that joinder of all members thereof
   is impracticable; (b) there are questions of law and fact common to the Settlement Class; (c)
   the claims of Plaintiff are typical of the claims of the Settlement Class he seeks to represent;
   (d) Plaintiff has and will continue to fairly and adequately represent the interests of the
   Settlement Class for purposes of entering into the Settlement Agreement; (e) the questions of
   law and fact common to the Settlement Class Members predominate over any questions
   affecting any individual Settlement Class Member; (f) the Settlement Class is ascertainable;
   and (g) a class action is superior to the other available methods for the fair and efficient
   adjudication of the controversy.

   II.    CERTIFICATION OF SETTLEMENT CLASS
          4.     Pursuant to Fed. R. Civ. P. 23, this Court hereby finally certifies the Settlement
   Class, as identified in the Settlement Agreement: every subscriber within the United States


                                                  2
Case 1:15-cv-23352-MGC Document 382 Entered on FLSD Docket 06/27/2019 Page 3 of 10




   (i) who received a text message (ii) on his or her cellular telephone (iii) from
   InstantCarOffer.com, on behalf of Off Lease Only, Inc., (iv) through the use of the Twilio
   platform (v) after placing an advertisement on craigslist.org in connection with the sale of
   a vehicle (vi) from September 4, 2011, to July 12, 2017. Persons meeting this definition
   are referenced herein collectively as the “Settlement Class,” and individually as
   “Settlement Class Members.”
          Notwithstanding the foregoing, this class specifically excludes persons in the
   following categories: (A) individuals who are or were during the Class Period officers or
   directors of OLO or any of its respective affiliates; (B) the district judge and magistrate
   judge presiding over this case, the judges of the United States Court of Appeals for the
   Eleventh Circuit, their spouses, and persons within the third degree of relationship to
   either of them; and (C) all persons who file a timely and proper request to be excluded
   from the Settlement Class in accordance with Section I.JJ of the Settlement Agreement.

   III.   APPOINTMENT OF CLASS REPRESENTATIVES AND CLASS COUNSEL
          5.      The Court finally appoints attorneys Scott D. Owens of Scott D. Owens, P.A.,
   Manuel Hiraldo of Hiraldo P.A., Brett L. Lusskin of Bret Lusskin, P.A., and Seth Lehrman
   of Edwards Pottinger LLC as Class Counsel for the Settlement Class.
          6.      The Court finally designates Plaintiff Ray Mohamed as the Class
   Representative.

   IV.    NOTICE AND CLAIMS PROCESS
          7.      The Court makes the following findings on notice to the Settlement Class:
                  (a)    The Court finds that the distribution of the Class Notice, as provided for
   in the Settlement Agreement, (i) constituted the best practicable notice under the
   circumstances to Settlement Class Members, (ii) constituted notice that was reasonably
   calculated, under the circumstances, to apprise Settlement Class Members of, among other
   things, the pendency of the Action, the nature and terms of the proposed Settlement, their
   right to object or to exclude themselves from the proposed Settlement, and their right to
   appear at the Final Approval Hearing, (iii) was reasonable and constituted due, adequate, and
   sufficient notice to all persons entitled to be provided with notice, and (iv) complied fully with
   the requirements of Fed. R. Civ. P. 23, the United States Constitution, the Rules of this Court,
   and any other applicable law.


                                                   3
Case 1:15-cv-23352-MGC Document 382 Entered on FLSD Docket 06/27/2019 Page 4 of 10




                 (b)     The Court finds that the Class Notice and methodology set forth in the
   Settlement Agreement, the Preliminary Approval Order, and this Final Order and Judgment
   (i) constitute the most effective and practicable notice of the Final Order and Judgment, the
   relief available to Settlement Class Members pursuant to the Final Order and Judgment, and
   applicable time periods; (ii) constitute due, adequate, and sufficient notice for all other
   purposes to all Settlement Class Members; and (iii) comply fully with the requirements of
   Fed. R. Civ. P. 23, the United States Constitution, the Rules of this Court, and any other
   applicable laws.

   V.     FINAL APPROVAL OF THE CLASS ACTION SETTLEMENT
          8.     The Settlement Agreement is finally approved in all respects as fair, reasonable,
   and adequate. The terms and provisions of the Settlement Agreement, including all Exhibits
   thereto, have been entered into in good faith and are hereby fully and finally approved as fair,
   reasonable, and adequate as to, and in the best interests of, each of the Parties and the
   Settlement Class Members. All Parties shall fully comply with the Settlement Agreement.

   VI.    ADMINISTRATION OF THE SETTLEMENT
          9.     The Parties are hereby directed to implement the Settlement Agreement
   according to its terms and provisions. The Settlement Administrator is directed to provide
   Claim Settlement Payments to those Settlement Class Members who submit valid, timely,
   and complete Claims.
          10.    The Court hereby approves Class Counsel’s request for attorney fees, costs, and
   expenses. The Settlement Administrator shall pay Class Counsel the amount of $375,717.50
   as reasonable attorneys’ fees, inclusive of the award of reasonable costs incurred in this
   Action, in the manner specified in the Settlement Agreement. The Court finds that the
   requested fees are reasonable under the percentage-of-the fund for the reasons set forth herein.
   The award of attorneys’ fees and costs to Class Counsel shall be paid out of the Settlement
   Fund within the time period and manner set forth in the Settlement Agreement.
          11.    The Court hereby awards Class Counsel for their time incurred and expenses
   advanced. The Court has concluded that: (a) Class Counsel achieved a favorable result for the
   Class by obtaining OLO’s agreement to make significant funds available to Settlement Class
   Members, subject to submission of valid claims by eligible Settlement Class Members; (b)
   Class Counsel devoted substantial effort to pre- and post-filing investigation, legal analysis,


                                                  4
Case 1:15-cv-23352-MGC Document 382 Entered on FLSD Docket 06/27/2019 Page 5 of 10




   and litigation; (c) Class Counsel prosecuted the Settlement Class’s claims on a contingent fee
   basis, investing significant time and accumulating costs with no guarantee that they would
   receive compensation for their services or recover their expenses; (d) Class Counsel employed
   their knowledge of and experience with class action litigation in achieving a valuable
   settlement for the Settlement Class, in spite of OLO’s possible legal defenses and its
   experienced and capable counsel; (3) Class Counsel have standard contingent fee agreements
   with Plaintiff, who has reviewed the Settlement Agreement and been informed of Class
   Counsel’s fee request and has approved; and (f) the Class Notice informed Settlement Class
   Members of the amount and nature of Class Counsel’s fee and cost request under the
   Settlement Agreement, Class Counsel filed and posted their Petition in time for Settlement
   Class Members to make a meaningful decision on whether to object to Class Counsel’s fee
   request, and zero (0) Settlement Class Member(s) objected.
          12.    In addition, the Court has applied the factors articulated in Johnson v. Georgia
   Highway Expr., Inc., 488 F.2d 714 (5th Cir. 1974), to confirm the reasonableness of fees and
   costs requested. The court finds and concludes that the following applicable Johnson factors
   support the requested award of attorneys’ fees and costs:

                 a. Time and Labor Required, Preclusion from Other Employment and Time Limits
                    Imposed
          The work required of Class Counsel was extensive. These efforts required work
   representing Plaintiff and the Settlement Class on a contingency basis without compensation.
   The substantial work necessitated by this case diverted Class Counsel from putting time and
   resources into other matters.

                 b. Case Involved Difficult Issues; Risk of Nonpayment and Not Prevailing on the
                    Claims Was High
          This case involved difficult substantive issues, which presented a significant risk of
   non-payment, including contested issues concerning consent, and contested issues on whether
   Defendant used an automatic telephone dialing system (against a landscape of developing
   case law and FCC rulings), and recovery being dependent on a successful outcome, which
   was uncertain.

                 c. Class Counsel Achieved a Favorable Result for the Settlement Class
          Class Counsel achieved substantial monetary results for the Settlement Class
   Members. The Settlement requires OLO to make available up to $1,450,750.00 for the

                                                   5
Case 1:15-cv-23352-MGC Document 382 Entered on FLSD Docket 06/27/2019 Page 6 of 10




   Settlement Class and will produce a per person cash benefit that is well within the range of
   recoveries established by other court approved TCPA class action settlements. See, e.g.,
   Spillman v. RPM Pizza, LLC, 2013 WL 2286076, at *1 (M.D. La. May 23, 2013).

                  d. The Requested Fee Is Consistent with Customary Fees Awarded in Similar Cases
          Many similar TCPA class settlements provide for one third (1/3) of the fund attorneys’
   fee awards. See Guarisma v. ADCAHB Med. Coverages, Inc., 2015 WL 13650934, at *4 (S.D. Fla.
   June 24, 2015) (awarding payment of attorneys’ fees, costs, and expenses to Class Counsel in
   the amount of $1,525,463.96). Common fund attorney fee awards of one-third are “consistent
   with the trend in this Circuit.” Reyes v. AT&T Mobility Services, LLC, 2013 WL 12219252, at
   *3 (S.D. Fla. June 21, 2013); see also Wolff v. Cash 4 Titles, 2012 WL 5290155, at *4 (S.D. Fla.
   Sept. 26, 2012) (“One-third of the recovery is considered standard in a contingency fee
   agreement.”); Hosier v. Mattress Firm, Inc., 2012 WL 2813960, at *4 (M.D. Fla. June 8, 2012)
   (approving a common fund FLSA settlement which provided 30% of the common fund for
   attorneys’ fees and costs).
          The outcome in this case was made possible by Class Counsel’s experience in litigating
   class actions of similar size, scope, and complexity to the instant action. Class Counsel
   regularly engage in complex litigation involving consumer issues, and all have been class
   counsel in numerous consumer class action cases.

                  e. This Case Required a High Level of Skill
          Class Counsel achieved a settlement that confers substantial monetary benefits to the
   Settlement Class despite hard fought litigation against a sophisticated defendant represented by top-
   tier counsel. See In re Sunbeam Sec. Litig., 176 F. Supp. 2d 1323, 1334 (S.D. Fla. 2001).
          13.     The Court awards an Incentive Payment in the amount of $12,500 to Plaintiff
   Ray Mohamed payable pursuant to the terms of the Settlement Agreement.

   VII.   RELEASE OF CLAIMS
          14.     Upon entry of this Final Approval Order, all members of the Settlement Class
   who did not validly and timely submit Requests for Exclusion in the manner provided in the
   Agreement shall, by operation of this Final Approval Order and Judgment, have fully, finally,
   and forever released, relinquished, and discharged OLO and the Released Parties from the
   Released Claims as set forth in the Settlement Agreement.
          15.     Furthermore, all Settlement Class Members who did not validly and timely


                                                    6
Case 1:15-cv-23352-MGC Document 382 Entered on FLSD Docket 06/27/2019 Page 7 of 10




   submit Requests for Exclusion in the manner provided in the Agreement are hereby
   permanently barred and enjoined from filing, commencing, prosecuting, maintaining,
   intervening in, participating in, conducting, or continuing, either directly or in any other
   capacity, either individually or as a class, any action or proceeding in any court, agency,
   arbitration, tribunal, or jurisdiction, asserting any claims released pursuant to the Settlement
   Agreement, or seeking an award of fees and costs of any kind or nature whatsoever and
   pursuant to any authority or theory whatsoever, relating to or arising from the Action or that
   could have been brought in the Action and/or as a result of or in addition to those provided
   by the Settlement Agreement, and shall not hereafter seek to establish liability against OLO
   and the Released Parties based, in whole or in part, on any of the Released Claims.
          16.     Upon entry of this Final Approval Order, OLO and the Released Parties are
   released and forever discharged by the Named Plaintiff for any and all claims he may have
   against OLO and/or any Released Party.
          17.     The terms of the Settlement Agreement and of this Final Approval Order,
   including all Exhibits thereto, shall be forever binding on, and shall have res judicata and
   preclusive effect in, all pending and future lawsuits maintained by the Plaintiff and all other
   Settlement Class Members, as well as their heirs, executors and administrators, successors,
   and assigns.
          18.     The Releases, which are set forth in Section V of the Settlement Agreement and
   which are also set forth below, are expressly incorporated herein in all respects and are
   effective as of the date of this Final Order and Judgment; and the Released Parties (as that
   term is defined below and in the Settlement Agreement) are forever released, relinquished,
   and discharged by the Releasing Persons (as that term is defined below and in the Settlement
   Agreement) from all Released Claims (as that term is defined below and in the Settlement
   Agreement).
                  (a)    The Settlement Agreement and Releases do not affect the rights of
   Settlement Class Members who timely and properly submit a Request for Exclusion from the
   Settlement in accordance with the requirements in Section III.D of the Settlement Agreement.
                  (b)    The administration and consummation of the Settlement as embodied
   in the Settlement Agreement shall be under the authority of the Court. The Court shall retain
   jurisdiction to protect, preserve, and implement the Settlement Agreement, including, but not
   limited to, enforcement of the Releases. The Court expressly retains jurisdiction in order to

                                                  7
Case 1:15-cv-23352-MGC Document 382 Entered on FLSD Docket 06/27/2019 Page 8 of 10




   enter such further orders as may be necessary or appropriate in administering and
   implementing the terms and provisions of the Settlement Agreement.
                 (c)     The Settlement Agreement shall be the exclusive remedy for any and all
   Settlement Class Members, except those who have properly requested exclusion (opted out),
   and the Released Parties shall not be subject to liability or expense for any of the Released
   Claims to any Settlement Class Member(s).
                 (d)     The Releases shall not preclude any action to enforce the terms of the
   Settlement Agreement, including participation in any of the processes detailed therein. The
   Releases set forth herein and in the Settlement Agreement are not intended to include the
   release of any rights or duties of the Settling Parties arising out of the Settlement Agreement,
   including the express warranties and covenants contained therein.
          19.    Plaintiff and all Settlement Class Members who did not timely exclude
   themselves from the Settlement Class are, from this day forward, hereby permanently barred
   and enjoined from directly or indirectly: (i) asserting any Released Claims in any action or
   proceeding; (ii) filing, commencing, prosecuting, intervening in, or participating in (as class
   members or otherwise) any lawsuit based on or relating to any the Released Claims or the
   facts and circumstances relating thereto; or (iii) organizing any Settlement Class Members
   into a separate class for purposes of pursuing as a purported class action any lawsuit (including
   by seeking to amend a pending complaint to include class allegations, or seeking class
   certification in a pending action) based on or relating to any of the Released Claims.

   VIII. NO ADMISSION OF LIABILITY
          20.    Nothing in the Settlement Agreement, or the Parties’ willingness to enter into
   this Agreement, shall be construed as an admission by any person or entity, of any liability or
   wrongdoing of any Party, or of the truth of any allegations made by the Class Representative,
   on behalf of himself or the Settlement Class, against Off Lease Only. Off Lease Only expressly
   denies and disclaims any liability or wrongdoing. The existence, contents, and terms of the
   Agreement, and any negotiations, statements, or proceedings in connection therewith, shall
   not be admissible as evidence for any purpose in any proceeding, except solely for purposes
   of enforcement of the Agreement’s terms; however, this Agreement may be used by either
   Party and pleaded as a full and complete defense to any action, suit, or other proceeding that
   has been or may be instituted, prosecuted, or attempted with respect to any of the Released
   Claims, and may be filed, offered, and received into evidence, and otherwise used for such

                                                  8
Case 1:15-cv-23352-MGC Document 382 Entered on FLSD Docket 06/27/2019 Page 9 of 10




   defense. Plaintiff stipulates that no claim was asserted against Off Lease Only other than for
   derivative or vicarious liability solely arising from the alleged conduct of Instant Car Offer.
          Further, nothing in this Settlement Agreement shall be:
                  (a)    offered by any person or received against OLO or any Released Party
   as evidence of, or construed as or deemed to be evidence of, any presumption, concession, or
   admission by OLO of the truth of the facts alleged by any person, the validity of any claim
   that has been or could have been asserted in the Litigation or in any other litigation or judicial
   or administrative proceeding, the deficiency of any defense that has been or could have been
   asserted in the Litigation or in any litigation, or of any liability, negligence, fault, or
   wrongdoing by OLO or any Released Party;
                  (b)    offered by any person or received against OLO or any Released Party
   as evidence of a presumption, concession, or admission of any fault or violation of any law
   by OLO or any Released Party; or
                  (c)    offered by any person or received against OLO or any Released Party
   as evidence of a presumption, concession, or admission with respect to any liability,
   negligence, fault, or wrongdoing in any civil, criminal, or administrative action or proceeding.

   IX.    OTHER PROVISIONS
          21.     This Final Order and Judgment and the Settlement Agreement (including the
   Exhibits thereto) may be filed in any action against or by any Released Party (as that term
   is defined herein and the Settlement Agreement) to support a defense of res judicata,
   collateral estoppel, release, good faith settlement, judgment bar or reduction, or any theory
   of claim preclusion or issue preclusion or similar defense or counterclaim.
          22.     Without further order of the Court, the Settling Parties may agree to reasonably
   necessary extensions of time to carry out any of the provisions of the Settlement Agreement.
          23.     In the event that the Effective Date does not occur, this Final Order and
   Judgment shall automatically be rendered null and void and shall be vacated and, in such
   event, all orders entered and releases delivered in connection herewith shall be null and void.
   In the event that the Effective Date does not occur, the Settlement Agreement shall become
   null and void and be of no further force and effect, neither the Settlement Agreement nor the
   Court’s Orders, including this Order, shall be used or referred to for any purpose whatsoever,
   and the Parties shall retain, without prejudice, any and all objections, arguments, and defenses



                                                   9
Case 1:15-cv-23352-MGC Document 382 Entered on FLSD Docket 06/27/2019 Page 10 of 10




    with respect to class certification, including the right to argue that no class should be certified
    for any purpose, and with respect to any claims or allegations in this Litigation.
              24.   This Litigation, including all individual claims and class claims presented
    herein, is hereby dismissed on the merits and with prejudice against Plaintiff and all other
    Settlement Class Members, without fees or costs to any party except as otherwise provided
    herein.
              DONE and ORDERED in chambers, at Miami, Florida, this 27th day of June 2019.




    Copies furnished to:
    Lauren Fleischer Louis, U.S. Magistrate Judge
    Counsel of record




                                                    10
